DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 11-11-2021. As directed, claims 1, 4-5, 7, 9-10, 12, and 15 have been amended, claim 3 has been cancelled, and claims 16-18 have been newly added. Thus, claims 1-2, and 4-18 are pending in the current application.

Response to Amendment
Applicant has amended claim 5 to overcome an indefiniteness rejection, thus the previously held rejection under 35 USC 112(b) is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Preston Frischknecht on 12-15-2021.
The application has been amended as follows: 
Claim 1 is amended to read:
 A pain management device comprising:
a body portion with a generally hourglass shaped, elongate handle and an arm at one end, the arm configured to releasably attach one or more treatment attachments, the body portion further having [[a]] first and second generally planar and elongate scraping wings extending from the elongate handle, the first and second generally planar and elongate scraping wings each having [[a]] substantially lesser cross-sectional height than the cross-sectional height of the elongate handle in horizontal plane;
a releasably attachable treatment attachment with two or more pivotable arms that extend along an axis generally perpendicular to the elongate handle when attached to the pain management device;
a motor inside the body portion, the motor configured to impart vibration to the body portion; and
a circuit board in communication with and configured to control operation of the motor.
Claim 4 is amended to read:

The pain management device of claim [[3]] 1, the first and second generally planar and elongate scraping wings each 

Claim 5 is amended to read:

The pain management device of claim 4, wherein the concave distal edge of each of the first and second generally planar and elongate scraping wings has a first apex with a protuberance and a second apex with a protuberance.

Claim 7 is amended to read:

7. A pain management device comprising:

a body portion with a generally hourglass shaped, elongate handle and an arm at one end, the arm configured to releasably attach one or more treatment attachments, the body portion further having [[a]] first and second generally planar and elongate scraping wings extending away from the elongate handle, the first and second generally planar and elongate scraping wings further each having a concave distal edge and substantially lesser cross-sectional height than the cross-sectional height of the elongate handle in horizontal plane;
a releasably attachable treatment attachment with two or more pivotable arms that extend along an axis generally perpendicular to the elongate handle when attached to the pain management device;

a motor inside the body portion, the motor configured to impart vibration to the body portion; and

a circuit board, in communication with and configured to control operation of the motor.

11. 	Claim 9 is amended to read:

9. The pain management device of claim 7, wherein the first and second generally planar and elongate scraping wings generally positioned opposite each other on the body portion.
amended to read:
The pain management device of claim 9, wherein [[each]] the concave distal edge of each of the first and second generally planar and elongate scraping wings has a first end with a first protuberance and a second end with a second protuberance.
13.		Claim 10 is amended to read:
A kit comprising
a pain management device having

a body portion with a generally hourglass shaped, elongate handle and an arm at one end, the arm configured to releasably attach one or more treatment attachments, the body portion further having [[a]] first and second generally planar and elongate scraping wings extending away from the elongate handle, the first and second generally planar and elongate scraping wings further having a concave distal edge and substantially lesser cross-sectional height than the cross-sectional height of the elongate handle in horizontal plane;

a motor inside the body portion, the motor configured to impart vibration to the body portion;

a circuit board, in communication with and configured to operate the motor; and
one or more treatment attachments, the one or more treatment attachments releasably attachable to the arm and having two or more pivotable arms that extend along an axis generally perpendicular to the elongate handle when attached to the pain management device.
 Claim 15 is cancelled.
Claim 16 is amended to read:
The pain management device of claim 4, the concave distal edge of each of the first and second generally planar and elongate scraping wings further being continuous and shared by generally parallel wing faces.
Claim 17 is amended to read:
17. The pain management device of claim 7, the concave distal edge of each of the first and second generally planar and elongate scraping wings further being continuous and shared by generally parallel wing faces.
18. 	Claim 18 is amended to read:
The pain management device of claim 12, the concave distal edge of each of the first and second generally planar and elongate scraping wings further being continuous and shared by generally parallel wing faces.

Allowable Subject Matter
Claims 1-2, 4-14, and 16-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Shida (CN 2668105 Y) discloses a pain management device (see Figs. 19-21) comprising a body portion (1J; Fig. 19) with an elongate handle (10J; Fig. 19) and an arm (either of 11; Fig. 19) at one end (see left and right sides of massage device 1J including arms 11 at either side), the arm (11) configured to releasably attach one or more treatment attachments (see 
Shida does not explicitly disclose an hourglass shaped handle.
However, Udhardt (US 2017/0319427) teaches an hourglass shaped handle (see Fig. 1) and indicates that the shape provides an ergonomic grip for the user (see paragraph 34).
However, modified Shida fails to disclose the newly amended limitations of independent claims 1, 7, and 12 that require two scraping wings and a treatment attachment with two or more pivotable arms.
While Peck (US D709,195) illustrates a treatment attachment with two or more pivotable arms with a similar attachment member as is shown in Shida, modifying Shida to include both scrpaing wings and the additional treatment attachment with the pivotable arms would not be possible given that the device of Shida only includes two sockets for attachment.
Therefore, the prior art fails to anticipate and/or render obvious the pain management device a body portion with a generally hourglass shaped, elongate handle and an arm at one end, the arm configured to releasably attach one or more treatment attachments, the body portion further having first and second generally planar and elongate scraping wings extending from the 
a releasably attachable treatment attachment with two or more pivotable arms that extend along an axis generally perpendicular to the elongate handle when attached to the pain management device;
a motor inside the body portion, the motor configured to impart vibration to the body portion; and
a circuit board in communication with and configured to control operation of the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785